Exhibit 10.1
JIANGBO PHARMACEUTICALS, INC.




 
 
August 10, 2009

 
Re:  Jiangbo Pharmaceuticals Inc.
 
Gentlemen:
 
Reference is made to (i) that Securities Purchase Agreement, dated as of
November 6, 2007 (the “2007 Securities Purchase Agreement”) by and between
Jiangbo Pharmaceuticals Inc. f/k/a/ Genesis Pharmaceuticals Enterprises, Inc.
(the “Company”) and Pope Asset Management, LLC (“Pope”) (ii) that Securities
Purchase Agreement dated May 30, 2008 (the “2008 Securities Purchase
Agreement”), by and among the Company and the investors who are parties thereto
(collectively, the “Investors”) (iii) those 6% Convertible Subordinated
Debenture of the Company dated November 6, 2007 issued to Pope (the “2007
Notes”) and (iv) those 6% those Convertible Notes May 30, 2008 and issued to the
Investors (collectively, the “2008 Notes”).  Capitalized terms used herein
without definition shall have the meanings ascribed to such terms in the 2007
Securities Purchase Agreement, 2008 Securities Purchase Agreement, the 2007
Notes, or the 2008 Notes, in each case, as indicated below.
 
Section 10.4 of the 2007 Securities Purchase Agreement provides that at any time
after the closing date, any waiver of any covenant or other provision of the
2007 Securities Purchase Agreement shall require the approval of the investors
that purchased a majority of the principal amount of the 2007 Notes issued
pursuant to the 2007 Securities Purchase Agreement and such waiver shall be
deemed to be a waiver by the investors.  Article 2(ii) of the 2007 Notes
provides that an Event of Default shall occur if failure shall be made in the
payment of interest on the 2007 Notes when and as the same shall become due and
such failure shall continue for a period of five (5) business days after such
payment is due.  Article 2(a) of the 2007 Notes provides that the entire unpaid
principal amount of the 2007 Notes together with interest thereon shall, on
written notice to the Company given by investors holding a majority in principal
amount of the outstanding 2007 Notes, forthwith become and be due and payable if
an Event of Default shall have occurred.
 
Section 6.4 of the 2008 Securities Purchase Agreement provides that no provision
of the Securities Purchase Agreement may be waived or amended except in a
written instrument signed by the Company and Pope.  Article 2(a)(ii) of each of
the 2008 Notes provides that it shall constitute an Event of Default under a
2008 Note if failure shall be made in the payment of interest on such 2008 Note,
when and, as the same shall become due and such failure shall continue for a
period of five (5) business days after such payment is due.  Article 2(b) of
each of the 2008 Notes provides that upon the occurrence of an Event of Default,
the entire unpaid principal amount of a 2008 Note, together with interest
thereon, shall, on written notice to the Company given by the Holders of a
majority of the 2008 Notes then outstanding become due and payable.
 
 
 

--------------------------------------------------------------------------------

 
 
Pope is the holder of $5,000,000 principal amount of the 2007 Notes (the “2007
Pope Notes”) and the holder of $17,000,000 aggregate principal amount of 2008
Notes (the “2008 Pope Notes”, and collectively with the 2007 Pope Notes, the
“Pope Notes”).
 
Pope hereby (i) waives until August 17, 2009 the Events of Default that have
occurred as a result of the Company’s failure to timely make interest payments
on the 2007 Notes and 2008 Notes that were due and payable on May 30, 2009, and
agrees not to provide written notice to the Company with respect to the
occurrence of either of such Events of Default provided that the Company has
made such interest payment to the holders of the 2007 Notes and the holders of
the 2008 Notes on or prior to August 17, 2009 (ii) agrees that in lieu of
payment of the $660,000 in cash interest with respect to the Pope Notes that was
due and payable to Pope on May 30, 2009, that the Company shall issue to Pope on
or prior to August 17, 2009, 82,500 shares (the “Shares”) of its Common Stock
(such payment shall be referred to herein as the “Special Interest Payment”),
and (iii) waives each and every applicable provision of the 2007 Securities
Purchase Agreement, the 2008 Securities Purchase Agreement (including, without
limitation Section 4.17 (Right of First Refusal) and 4.21(c) (Additional
Negative Covenants of the Company)), the 2007 Notes and the 2008 Notes, each to
the extent necessary in order to permit the Company to make the Special Interest
Payment.
 
In connection with the issuance by the Company of the Shares to Pope, Pope
hereby represents and warrants to the Company as follows:
 
(i)           Pope is an “accredited investor” as defined in Rule 501(a) under
the Securities Act.
 
(ii)           Pope is acquiring the Shares as principal for its own account and
not with a view to or for distributing or reselling such Shares or any part
thereof, without prejudice, however, to Pope’s right at all times to sell or
otherwise dispose of all or any part of such Shares in compliance with
applicable federal and state securities laws.  Pope is acquiring the Shares in
the ordinary course of its business.  Pope does not have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Shares.
 
(iii)           Pope has independently evaluated the merits of its decision to
acquire the Shares .  Pope acknowledges that it has been afforded (x) access to
information about the Company and the Subsidiaries and their respective
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to evaluate its investment and (y) the
opportunity to ask such questions as it has deemed necessary of and to receive
answers from, representatives of the Company concerning the merits and risks of
investing in the Shares.
 
Except as expressly waived or otherwise specifically provided herein, all of the
representations, warranties, terms, covenants and conditions of each of the
Securities Purchase Agreement and the Notes shall remain unamended and unwaived
and shall continue to be and shall remain in full force and effect in accordance
with their respective terms
 
 
 

--------------------------------------------------------------------------------

 
 
This letter is governed by the laws of the State of New York without giving
effect to the conflict of laws rules of any jurisdiction. This letter may be
signed in one or more counterparts, each of which shall be deemed and original
and all of which, taken together, shall constitute one and the same agreement.
 
Kindly acknowledge receipt of this letter and agreement to the foregoing by
executing  the enclosed copy of this letter where indicated and returning it to
the Company , whereupon it shall become a binding agreement among us as of the
date hereof.
 
 
Very truly yours,


Jiangbo Pharmaceuticals, Inc.


By: ______________________________
Name:
Title:

 
AGREED AND ACKNOWLEDGED:


Pope Investments LLC


By:________________________________
Name:
Title:
 
 
 

--------------------------------------------------------------------------------

 



